Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 12, 2014

The Court of Appeals hereby passes the following order:

A15A0649. JOSEPH LATHAN CORNICK v. U. S. BANK NATIONAL
    ASSOCIATION et al.

      Joseph Lathan Cornick has filed a notice of direct appeal from the trial court’s
order holding him liable for OCGA § 9-15-14 attorney fees. However, such awards
are subject to the discretionary appeal procedures. See OCGA § 5-6-35 (a) (10);
Jones v. Padgett, 186 Ga. App. 362, 363 (2) (367 SE2d 88) (1988). Cornick’s failure
to comply with the discretionary appeal requirements deprives this Court of
jurisdiction to consider his appeal. Accordingly, this appeal is hereby DISMISSED.


                                       Court of Appeals of the State of Georgia
                                                                            12/12/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.